Case 3:19-cv-02267-CAB-MSB Document 20 Filed 07/23/20 PageID.93 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
     KATERINE WHATTOFF-HALL,                    Case No. 3:19-cv-02267-CAB-MSB
10
                     Plaintiff,                 ORDER GRANTING JOINT
11                                              MOTION TO STAY CASE
     v.
12                                                   [Doc. No. 19]
   PORTFOLIO RECOVERY
13 ASSOCIATES, LLC,
14
                     Defendant.
15
16
           Plaintiff and Defendant, through their respective counsel, stipulate and
17
     respectfully request a stay of all proceedings in this case pending a global mediation
18
     of fifty-four (54) related pending matters and the decision of the Supreme Court of
19
     the United States in Facebook, Inc. v. Duguid, No. 19-511 (July 9, 2020).
20
     Accordingly, the parties STIPULATE and AGREE as follows:
21
           1.     Plaintiff alleges Portfolio Recovery Associates, LLC (“PRA”) violated
22
     the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), Fair Debt
23
     Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the Rosenthal
24
     Fair Debt Collection Practices Act, Cal. Civ. Code § 1788, et seq. (“Rosenthal Act”
25
     or “RFDCPA”).
26
           2.     Plaintiff’s counsel represents a total of fifty-four (54) individual
27
     consumers in active matters making similar allegations against PRA. These fifty-
28
                                              -1-                           ORDER TO STAY
Case 3:19-cv-02267-CAB-MSB Document 20 Filed 07/23/20 PageID.94 Page 2 of 3



 1   four (54) related cases are currently pending in Judicial Arbitration Mediation
 2   Services (“JAMS”), American Arbitration Association (“AAA”), and the United
 3   States District Court for the Southern District of California.
 4         3.     In the TCPA portion of all of these cases, the plaintiff alleges PRA used
 5   an automatic telephone dialing system (“ATDS”) to place telephone calls to a cellular
 6   telephone without prior express consent.
 7         4.     In its Answer to the Complaint, PRA asserted that “the telephone system
 8   used to allegedly contact Plaintiff does not constitute an automatic telephone dialing
 9   system (‘ATDS’) under the TCPA.”
10         5.     On July 9, 2020, the Supreme Court of the United States granted
11   certiorari in Facebook, Inc. v. Duguid, No. 19-511. The central issue the Supreme
12   Court will review and consider in Facebook is the definition of an ATDS under the
13   TCPA. Specifically, “[w]hether the definition of ATDS in the TCPA encompasses
14   any device that can ‘store’ and ‘automatically dial’ telephone numbers, even if the
15   device does not ‘us[e] a random or sequential number generator.’” See Petition for
16   Writ of Certiorari at ii, Facebook, Inc., No. 19-511 (U.S. Oct. 17, 2019). The case
17   will be argued before the Supreme Court during the October 2020 Term.
18         6.     As evidenced by the parties’ pleadings, the definition of an automatic
19   telephone dialing system under the TCPA is a central, and disputed, issue in the
20   present action.
21         7.     The parties agree that a stay of all proceedings in this matter is
22   appropriate until the Supreme Court issues a decision in Facebook regarding the
23   definition of an automatic telephone dialing system under the TCPA.
24         8.     Additionally, Plaintiff’s counsel and PRA have agreed in the interim to
25   participate in mediation of the approximate fifty-four (54) related pending matters.
26   Any settlement agreement would resolve all pending claims.
27         9.     The proposed stay is in the furtherance of judicial economy and will
28   avoid unnecessary expense for the parties and this forum.
                                              -2-                           ORDER TO STAY
Case 3:19-cv-02267-CAB-MSB Document 20 Filed 07/23/20 PageID.95 Page 3 of 3



 1           10.       The proposed stay is for good cause and is not made for an improper
 2   purpose. No party will suffer any prejudice as a result of the stay.
 3           Based on the above stipulation and agreement of the parties, it is hereby
 4   ORDERED that the parties’ joint motion to stay this case is GRANTED. It is further
 5   ORDERED as follows:
 6           1.        All proceedings in this action are stayed pending the decision of the
 7   Supreme Court of the United States in Facebook, Inc. v. Duguid, No. 19-511 (July 9,
 8   2020).
 9           2.        The parties shall provide the Court with a Stipulation and Proposed
10   Order regarding remaining case management deadlines within fourteen (14) days of
11   the Supreme Court’s decision in Facebook.
12           3.        The stay may be lifted at any time by order of the Court.
13           4.        Should the parties reach a settlement agreement, the parties will
14   promptly file a joint motion to dismiss.
15           5.        The Clerk of Court shall administratively CLOSE this case until the
16   stay is lifted.
17           It is SO ORDERED.
18
     Dated: July 23, 2020
19
20
21
22
23
24
25
26
27
28
                                                  -3-                              ORDER TO STAY

     108980916
